Filed 5/14/14 P. v. Henderson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064604

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. Nos. SCD223424 &
                                                                     SCD239086)
ANTOINE D. HENDERSON,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Laura W.

Halgren, Judge. Affirmed.

         Jill Marnie Klein, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                             I.

                                                 INTRODUCTION

         Appellant Antoine D. Henderson admitted having violated the conditions of his

probation with respect to two prior cases. The trial court imposed a previously stayed
sentence of eight years in prison with respect to one of the cases, and revoked probation

as to the other.

       Appointed appellate counsel filed a brief presenting no argument for reversal, but

inviting this court to review the record for error in accordance with People v. Wende

(1979) 25 Cal.3d 436 (Wende). After having independently reviewed the entire record

for error, as required by Anders v. California (1967) 386 U.S. 738 (Anders) and Wende,

we affirm.

                                              II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In 2009, Henderson was charged with unlawfully selling marijuana (Health & Saf.

Code, § 11360, subd. (a))1 and unlawfully possessing marijuana (§ 11359) in superior

court case No. SCD223424. The information also alleged that Henderson had suffered

four prison priors (Pen. Code, §§ 667.5, subd. (b), 668) and a prior serious or violent

felony (Pen. Code, §§ 667, subds. (b)-(i) & 1170.12). In 2010, Henderson entered a "plea

to the sheet." At sentencing, the trial court struck the prior strike allegation and

sentenced Henderson to the middle term of three years on count 1, plus one year for each

of the four prior prison allegations, for a total of seven years. The trial court imposed the

middle term on count 2, which the court stayed pursuant to section 654. The trial court




1      Further statutory references are to the Health and Safety Code unless otherwise
specified.
                                              2
suspended execution of the sentence and placed Henderson on formal probation for a

period of three years.

       In September 2010, the San Diego County probation department filed a report of

rearrest, based on Henderson's possession of a controlled substance and his failure to

submit a valid sample for testing for use of controlled substances. Approximately a

month later, Henderson admitted that he had violated the conditions of his probation.

The trial court revoked, modified, and reinstated probation. Henderson agreed to waive

past, present and future presentence custody credits.

       In March 2012, Henderson was charged with one count of possessing

methamphetamine (§ 11377, subd. (a)); one count of possessing methamphetamine for

sale, while armed with a handgun (§ 11378; Pen. Code, § 12022, subd. (c)); one count of

unlawfully possessing methamphetamine while armed with a loaded firearm (§ 11370.1,

subd. (a)); and one count of unlawfully carrying a loaded firearm (Pen. Code, § 25850,

subd. (a)) in case No. SCD239086. As to the charge of possessing methamphetamine for

sale, the information also alleged that Henderson had suffered two prior violations of

section 11379. The information further alleged that Henderson had suffered four prison

priors (Pen. Code, §§ 667.5, subd. (b), 668) and a prior strike offense (Pen. Code, §§ 667,

subds. (b)-(i), 1170.12). The four new charges in case No. SCD239086 all arose out of

an incident that occurred on February 6, 2012.

       In that case, Henderson agreed to plead guilty to one count of transporting

methamphetamine in violation of section 11379, subdivision (a) (which was added to

                                             3
charges by amendment)), and also agreed to admit to having suffered two prior section

11379 convictions, within the meaning of section 11370.2, subdivision (a), in exchange

for dismissal of the remaining counts and allegations and an agreed upon sentence of

eight years in prison, to be stayed.

       After having found Henderson ineligible for drug court, in July 2012, the trial

court sentenced Henderson to the low term of 2 years, plus an additional three years each

for the two prior violations of section 11379 allegations, for a total term of eight years.

The trial court suspended execution of the sentence and placed Henderson on formal

probation for three years.

       In November 2012, probation reports filed in both Nos. SCD223424 and

SCD239086 alleged that Henderson had violated the terms and conditions of his

probation by failing to report to his probation officer as directed. In February 2013,

Henderson admitted the probation violation, acknowledging that he had failed to remain

in contact with his probation officers. The trial court revoked and reinstated probation in

both cases.

       The probation department filed a report of rearrest on March 18, 2013, in case No.

SCD239086. The report alleged that Henderson had violated probation by failing to

remain law abiding, failing to submit his person or property to a search, and failing to

report any change of address or employment to his probation officer. The report further

alleged that on March 6, 2013, Henderson had been booked into the county jail and

charged with transporting or furnishing a controlled substance, in violation of section

                                              4
11379, subdivision (a); possessing a controlled substance for sale, in violation of section

11378; and possessing a controlled substance, in violation of section 11377, subdivision

(a).

       On May 6, 2013, Henderson admitted violating probation in case Nos.

SCD223424 and SCD239086, in exchange for the dismissal of his most recent case (case

No. SCD246722). At that time, the prosecutor stated, "The consequence of all this . . . is

that [Henderson] will be sentenced to eight years in state prison." The trial court revoked

probation in case Nos. SCD223424 and SCD239086. At sentencing on August 7, the

trial court imposed the previously stayed eight-year sentence in SCD239086, and

terminated probation in case No. SCD223424.

       Henderson filed a timely notice of appeal in case Nos. SCD223424 and

SCD239086.

                                            III.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings in the trial court. Counsel presented no argument for reversal but invited this

court to review the record for error in accordance with Wende, supra, 25 Cal.3d 436.

Pursuant to Anders, supra, 386 U.S. 738, counsel identified the following as possible, but

not arguable, issues:

          (1) "Did appellant receive sufficient notice of the claimed probation
          violation in case SCD223424?"


                                             5
          (2) "Was the trial court required to elicit from appellant waivers of
          his constitutional rights prior to accepting his admission of the
          probation violation?"

          (3) "Was appellant properly sentenced in accordance with the plea
          agreement?"

       After this court received counsel's brief, we gave Henderson an

opportunity to file a supplemental brief. He did not do so.

       A review of the record pursuant to Wende, supra, 25 Cal.3d 436 and Anders,

supra, 386 U.S. 738, including the issues suggested by counsel, has disclosed no

reasonably arguable appellate issue. Henderson has been adequately represented by

counsel on this appeal.

                                            IV.

                                      DISPOSITION

       The judgment of the trial court is affirmed.



                                                                                  AARON, J.

WE CONCUR:



       McDONALD, Acting P. J.



                          IRION, J.




                                             6